DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claim 4 is currently amended.
3.	Claims 7-9 are new.
4.	Claims 1-4 and 6-9 are pending in the present application..
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-2, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (U.S. Patent Application Publication No. 2021/0042992 A1) in view of Todeschini et al. (U.S. Patent Application Publication No. 2016/0171775 A1).
9.	Regarding Claim 1 (Previously presented), Newman discloses A method for (paragraph [0005] reciting “The present disclosure teaches a system and method for augmented reality that enable operation of the AR viewer that does not rely on a camera of the augmented reality viewer nor on data communication with a tracking system for deriving the real-time relative position of an augmented reality viewer with respect to a physical object.”) visualizing an image combining a captured image of a real object originating from a video capture system with digital information (see FIG. 5A, 5B, 5C, and 5D; paragraph [0050] reciting “… FIG. 5C depicts alternative embodiment 530, where the augmented reality logic provides a see-through feature so that parts of the shoe that have previously been captured by the camera but are currently hidden by the hand, are shown by dotted lines on top of the hand while in the alternative of 5B they are just not shown. …”  
	The real object is the shoe and it is captured by the camera of augmented reality viewer 514 and it is augmented by digitail information of the shoe for parts that are covered by the hand/fingers as shown in FIG. 5C and 5D.  Digital information further comprises the labeling data a shown in FIG. 5C and 5D.) comprising: 	an initial step of recording a reference texture of the real object; (paragraph [0050] reciting “… FIG. 5C depicts alternative embodiment 530, where the augmented reality logic provides a see-through feature so that parts of the shoe that have previously been captured by the camera but are currently hidden by the hand, are shown by dotted lines on top of the hand while in the alternative of 5B they are just not shown. …”  	The parts of the shoe previous captured corresponds to the texture of the real object of the shoe.)	real-time adjustment processing of a reference point of the three-dimensional model with a reference point of the video capture system and a reference point of the real object; (paragraph [0044] reciting “Once the six-dimensional position of the physical object is calculated, a tracker might be attached to the physical object or any other object that is attached to it in a solid way, like a cradle on which the physical object lies, and thus identify changes in the physical object's six-dimensional position enabling the physical object to move while knowing its physical location, keeping the ability of the AR viewer to work and supply the augmented layers.”;
	paragraph [0045] reciting “FIG. 4D demonstrates another method of defining the location of an object in the 3D space and specifically the location of the highlighted anchor point 440Z in the physical space. The user is requested to touch with the tracker pointer, for example an edge of a cone 436, in the physical location of the highlighted anchor point 440Z. …”  	
	The anchor point 440Z corresponds to tracker 436 (512 in FIG. 5C) and the reference point of the AR viewer corresponds to its camera position. The camera tracks 
	displaying at least some of the digital information superimposed on the image captured by the video capture system from the real-time processing; (paragraph [0050] reciting “… FIG. 5C depicts alternative embodiment 530, where the augmented reality logic provides a see-through feature so that parts of the shoe that have previously been captured by the camera but are currently hidden by the hand, are shown by dotted lines on top of the hand while in the alternative of 5B they are just not shown. …”  ) 	and 
	a step of analyzing images transmitted by the video capture system, the analysis step comprising: (paragraph [0050] reciting “… The hands position can be calculated by visual analysis of the camera feed or by specialized accessories that are specialized in hands detection and tracking, for example leap motionTM (not shown) that are adjusted to the AR viewer and given the offset between their sensor and the AR Viewer's camera and their field of views, it enable the calculation of the areas on the 2D screen that are covered by the hands. Same methods can apply also if the AR viewer is moving, as long as the offset in position between the hand detecting sensors and the AR viewer's camera is fixed or known.”  	The images captured by AR viewer in the field of views are analyzed for hand positions covering a real object.)
	generation of a synthesis image from the superimposed display on the captured image (paragraph [0050] reciting “… FIG. 5C depicts alternative embodiment 530, where the augmented reality logic provides a see-through feature so that parts of the shoe that have previously been captured by the camera but are currently hidden by the hand, are shown by dotted lines on top of the hand while in the alternative of 5B they are just not shown. …”  The synthesis image is superimposing a portion of a shoe that was captured earlier onto the hands covering that exact area of a physical real shoe.) 
	by replacing masked zones on the basis of the textured three-dimensional model; (paragraph [0050] reciting “… FIG. 5C depicts alternative embodiment 530, where the augmented reality logic provides a see-through feature so that parts of the shoe that have previously been captured by the camera but are currently hidden by the hand, are shown by dotted lines on top of the hand while in the alternative of 5B they are just not shown. …”  The masked zones are zones covered by hands and shoe texture is recorded earlier.)
	and a step of calculating a composite image by mixing the synthesis image and the captured image. (paragraph [0050] reciting “… FIG. 5C depicts alternative embodiment 530, where the augmented reality logic provides a see-through feature so that parts of the shoe that have previously been captured by the camera but are currently hidden by the hand, are shown by dotted lines on top of the hand while in the alternative of 5B they are just not shown. …”  	The capture image corresponds the shoe and hands, the synthesis image corresponds to mixing the 3D model graphical representation of the shoe with the actual originating from a three-dimensional model of equipment, (paragraph [0019] reciting “In various embodiments, the augmented reality experience may be provided via a tablet or smart phone as illustrated at 110, running a smartphone application that instructs the user to look at a particular product through a real time camera video feed on the display. When any side of the product is recognized in a video feed, the user's perspective to the product may be determined based on the image's skew when compared to a pre-profiled image. This allows rendering of a 3D model of the product superimposed directly on top of the physical object to provide the augmented reality view. Buttons and features of the product may be highlighted, and text descriptions provided for the buttons and features.”)
	and from the three-dimensional model of the textured equipment, on the basis of the recorded texture, (paragraph [0020] reciting “In one embodiment, the entire 3D model of the object need not be displayed. Rather, the 3D model may be used as an invisible framework so that texturing of it may be changed on demand to highlight various components of the physical object, i.e., the product. It is essentially a map in 3D space to each feature on the product. By using the product's actual 3D drawing, components to highlight will align perfectly with display of the actual product/physical object. Highlighting of components provides the ability to walk a user through a particular operation by highlighting the buttons/steps to get there, in the order they must be executed. Detection of a user pressing a button may be performed by defining a  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman with Todeschini so that the a 3D model of the actual real physical model is obtained and stored in a database for superimposing.  This allows the portion of the 3D model superimposed over the real physical model to be rendered on the hands/fingers that are blocking/occluding the portion of the actual real physical object.  This is a beneficial modification as the 3D model achieves the goal of Newman and accurate portrays the real physical equipment/object.
10.	Regarding Claim 2 (Previously presented), Todeschini further discloses The method of claim 1, further comprising superpositioning the digital information onto the calculated composite image. (paragraph [0019] reciting “In various embodiments, the augmented reality experience may be provided via a tablet or smart phone as illustrated at 110, running a smartphone application that instructs the user to look at a particular product through a real time camera video feed on the display. When any side of the product is recognized in a video feed, the user's perspective to the product may be determined based on the image's skew when compared to a pre-profiled image. This allows rendering of a 3D model of the product superimposed directly on top of the physical object to provide the augmented reality view. Buttons and 
11.	Regarding Claim 4 (Currently amended), Newman discloses A system, (Abstract reciting “An augmented reality system for viewing a static physical object includes a movable unit receiving signals from, a static tracking base station for obtaining the six-dimensional absolute position of the movable unit. …”) comprising: 
	a video capture, system; (paragraph [0007] reciting “An "augmented reality viewer" (or "AR viewer") is an apparatus used by a user for viewing a physical object. It includes a screen or stereoscopic goggles that display an image, and a back camera that continuously captures an image of the physical object. A "physical object" is a real-world article that the user is viewing, for example for studying, training or guidance in manufacturing or using the object, or for entertainment. The back camera (or "camera") can be part of the AR viewer device or a standalone camera connected to the AR viewer device wirelessly or by wire.”)
	a recording medium (paragraph [0031] reciting “FIG. 3B depicts the system operation under scenario 300 of FIG. 3A, … since physical object 310 is static, its position may have been previously determined and recorded, and now just retrieved from memory; …”) 
	a real item of equipment associated with the virtual mockup; (see FIG. 5C wherein the shoe corresponds to a real equipment item.  A shoe is a necessary equipment for engaging in actions that require the user to wear shoes.)
	and 
	a visualization system comprising a computer and a visualization device, (see FIG. 5C wherein the entire system 530 and 534 with the AR viewer and camera (not shown) and memory/processor executing memory instructions to display the content in 542.) wherein the visualization system is configured to implement a method (paragraph [0056] reciting “FIG. 7 depict different types of AR viewer's cameras. One option is to use the device's back camera 704. …”  Visualization module corresponds to a back camera of the AR viewer and computer is the CPU/memory that operates the device on which the back camera is attached to.) including an initial step of recording a reference texture of a real object, (paragraph [0050] reciting “… FIG. 5C depicts alternative embodiment 530, where the augmented reality logic provides a see-through feature so that parts of the shoe that have previously been captured by the camera but are currently hidden by the hand, are shown by dotted lines on top of the hand while in the alternative of 5B they are just not shown. …”  	The parts of the shoe previous captured corresponds to the texture of the real object of the shoe.)	and a step of analyzing images transmitted by the video capture system, the analysis step comprising: (paragraph [0044] reciting “Once the six-dimensional position of the physical object is calculated, a tracker might be attached to the physical object or any other object that is attached to it in a solid way, like a cradle on which the physical object lies, and thus identify changes in the physical object's six-dimensional position enabling the physical object to move while knowing its physical location, keeping the ability of the AR viewer to work and supply the augmented layers.”;
paragraph [0045] reciting “FIG. 4D demonstrates another method of defining the location of an object in the 3D space and specifically the location of the highlighted anchor point 440Z in the physical space. The user is requested to touch with the tracker pointer, for example an edge of a cone 436, in the physical location of the highlighted anchor point 440Z. …”  	
	The anchor point 440Z corresponds to tracker 436 (512 in FIG. 5C) and the reference point of the AR viewer corresponds to its camera position. The camera tracks the tracker which in turn results in tracking 440Z which in turn allows the rendering of the virtual image corresponding to the physical object to occur. All of this tracking is performed in real time and the adjustment comes when the physical object is moved relative to the camera of the AR viewer.)	generation of a synthesis image from a superimposed display of a captured image and a three-dimensional model of the real object, (paragraph [0050] reciting “… FIG. 5C depicts alternative embodiment 530, where the augmented reality logic provides a see-through feature so that parts of the shoe that have previously been captured by the camera but are currently hidden by the hand, are shown by dotted lines on top of the hand while in the alternative of 5B they are just not shown. …”  The synthesis image is superimposing a portion of a shoe that was captured earlier onto the hands covering that exact area of a physical real shoe.) 
	by replacing masked zones on the basis of the three-dimensional model; (paragraph [0050] reciting “… FIG. 5C depicts alternative embodiment 530, where the augmented reality logic provides a see-through feature so that parts of the shoe that have previously been captured by the camera but are currently hidden by the hand, are shown by dotted lines on top of the hand while in the alternative of 5B they are just not shown. …”  The masked zones are zones covered by hands and shoe texture is recorded earlier.)	and a step of calculating a composite image by mixing the synthesis image and the captured image.  (paragraph [0050] reciting “… FIG. 5C depicts alternative embodiment 530, where the augmented reality logic provides a see-through feature so that parts of the shoe that have previously been captured by the camera but are currently hidden by the hand, are shown by dotted lines on top of the hand while in the alternative of 5B they are just not shown. …”  	The capture image corresponds the shoe and hands, the synthesis image corresponds to mixing the 3D model graphical representation of the shoe with the actual shoe, and the composite image corresponds to the compositing of the synthesis with the hands with the 3D texture of the show emerging above the hands.)
	While not explicitly disclosed by Newman, Todeschini discloses comprising a virtual mockup; (paragraph [0019] reciting “In various embodiments, the augmented reality experience may be provided via a tablet or smart phone as illustrated at 110, running a smartphone application that instructs the user to look at a particular product through a real time camera video feed on the display. When any side of the product is recognized in a video feed, the user's perspective to the product may be determined based on the image's skew when compared to a pre-profiled image. This allows rendering of a 3D model of the product superimposed directly on top of the physical object to provide the augmented reality view. Buttons and features of the product may 
	associated with the virtual mockup; (paragraph [0019] reciting “In various embodiments, the augmented reality experience may be provided via a tablet or smart phone as illustrated at 110, running a smartphone application that instructs the user to look at a particular product through a real time camera video feed on the display. When any side of the product is recognized in a video feed, the user's perspective to the product may be determined based on the image's skew when compared to a pre-profiled image. This allows rendering of a 3D model of the product superimposed directly on top of the physical object to provide the augmented reality view. Buttons and features of the product may be highlighted, and text descriptions provided for the buttons and features.”)
	and a three-dimensional model of the real object, (paragraph [0020] reciting “In one embodiment, the entire 3D model of the object need not be displayed. Rather, the 3D model may be used as an invisible framework so that texturing of it may be changed on demand to highlight various components of the physical object, i.e., the product. It is essentially a map in 3D space to each feature on the product. By using the product's actual 3D drawing, components to highlight will align perfectly with display of the actual product/physical object. Highlighting of components provides the ability to walk a user through a particular operation by highlighting the buttons/steps to get there, in the order they must be executed. Detection of a user pressing a button may be performed by defining a region on a virtual object that registers a click event when it is detected that a finger/object crosses into the region.”   
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman with Todeschini so that the a 3D model of the actual real physical model is obtained and stored in a database for superimposing.  This allows the portion of the 3D model superimposed over the real physical model to be rendered on the hands/fingers that are blocking/occluding the portion of the actual real physical object.  This is a beneficial modification as the 3D model achieves the goal of Newman and accurate portrays the real physical equipment/object.
12.	Regarding Claim 6 (Previously presented), Newman discloses A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause the at least one processor to perform steps comprising: (paragraph [0023] reciting “The present art of augmented reality thus includes knowledge, algorithms and software libraries for: ...”;
	paragraph [0052] reciting “The following operation is performed by processors of the augmented reality viewer and/or processors of other computers optionally added to support real-time computing.”;
	paragraph [0031] reciting “FIG. 3B depicts the system operation under scenario 300 of FIG. 3A, where physical object 310 is at a fixed position. In step 351, the position of physical object 310 is obtained, for example by one of three methods: (a) since 	recording a reference texture of a real object; (paragraph [0050] reciting “… FIG. 5C depicts alternative embodiment 530, where the augmented reality logic provides a see-through feature so that parts of the shoe that have previously been captured by the camera but are currently hidden by the hand, are shown by dotted lines on top of the hand while in the alternative of 5B they are just not shown. …”  	The parts of the shoe previous captured corresponds to the texture of the real object of the shoe.)	real-time adjustment processing of a reference point of a three-dimensional model with a reference point of a video capture system and a reference point of the real object; (paragraph [0044] reciting “Once the six-dimensional position of the physical object is calculated, a tracker might be attached to the physical object or any other object that is attached to it in a solid way, like a cradle on which the physical object lies, and thus identify changes in the physical object's six-dimensional position enabling the physical object to move while knowing its physical location, keeping the ability of the AR viewer to work and supply the augmented layers.”;
	paragraph [0045] reciting “FIG. 4D demonstrates another method of defining the location of an object in the 3D space and specifically the location of the highlighted anchor point 440Z in the physical space. The user is requested to touch with the tracker pointer, for example an edge of a cone 436, in the physical location of the highlighted anchor point 440Z. …”  	

	displaying at least some of digital information superimposed on an image captured by the video capture system from the real-time processing; (paragraph [0050] reciting “… FIG. 5C depicts alternative embodiment 530, where the augmented reality logic provides a see-through feature so that parts of the shoe that have previously been captured by the camera but are currently hidden by the hand, are shown by dotted lines on top of the hand while in the alternative of 5B they are just not shown. …”  )	and analyzing images transmitted by the video capture system, (paragraph [0050] reciting “… The hands position can be calculated by visual analysis of the camera feed or by specialized accessories that are specialized in hands detection and tracking, for example leap motionTM (not shown) that are adjusted to the AR viewer and given the offset between their sensor and the AR Viewer's camera and their field of views, it enable the calculation of the areas on the 2D screen that are covered by the hands. Same methods can apply also if the AR viewer is moving, as long as the offset in position between the hand detecting sensors and the AR viewer's camera is fixed or known.”  	The images captured by AR viewer in the field of views are analyzed for hand comprising: 	generation of a synthesis image from the superimposed display on the captured image (paragraph [0050] reciting “… FIG. 5C depicts alternative embodiment 530, where the augmented reality logic provides a see-through feature so that parts of the shoe that have previously been captured by the camera but are currently hidden by the hand, are shown by dotted lines on top of the hand while in the alternative of 5B they are just not shown. …”  The synthesis image is superimposing a portion of a shoe that was captured earlier onto the hands covering that exact area of a physical real shoe.) 		
	by replacing masked zones on the basis of the textured three-dimensional model; (paragraph [0050] reciting “… FIG. 5C depicts alternative embodiment 530, where the augmented reality logic provides a see-through feature so that parts of the shoe that have previously been captured by the camera but are currently hidden by the hand, are shown by dotted lines on top of the hand while in the alternative of 5B they are just not shown. …”  The masked zones are zones covered by hands and shoe texture is recorded earlier.)	and calculating a composite image by mixing the synthesis image and the captured image. (paragraph [0050] reciting “… FIG. 5C depicts alternative embodiment 530, where the augmented reality logic provides a see-through feature so that parts of the shoe that have previously been captured by the camera but are currently hidden by the hand, are shown by dotted lines on top of the hand while in the alternative of 5B they are just not shown. …”  	The capture image corresponds the shoe and hands, the synthesis image 	While not explicitly disclosed by Newman, Todeschini discloses and from the three-dimensional model of the textured equipment, on the basis of the recorded texture, (paragraph [0020] reciting “In one embodiment, the entire 3D model of the object need not be displayed. Rather, the 3D model may be used as an invisible framework so that texturing of it may be changed on demand to highlight various components of the physical object, i.e., the product. It is essentially a map in 3D space to each feature on the product. By using the product's actual 3D drawing, components to highlight will align perfectly with display of the actual product/physical object. Highlighting of components provides the ability to walk a user through a particular operation by highlighting the buttons/steps to get there, in the order they must be executed. Detection of a user pressing a button may be performed by defining a region on a virtual object that registers a click event when it is detected that a finger/object crosses into the region.”  	The 3D model of the object is superimposed on the physical object and acts as a texture to be placed on the physical object along with any other additional graphics to be overlaid or associated with the physical object.) 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman with Todeschini so that the 3D model of the actual real physical model is obtained and stored in a database for superimposing.  This allows the portion of the 3D model superimposed over the real 
13.	Regarding Claim 7 (New), Newman further discloses The method of claim 1, wherein the real-time adjustment processing comprises visually positioning the video capture system in a relative position to the real object such that the captured image is aligned with the three-dimensional model using image processing of the captured image. (paragraph [0055] reciting “… In step 651, the absolute position of augmented reality viewer's 542 camera is obtained via tracker-tracking base communication. In step 655, the absolute position of the physical object is obtained via tracker as described above. In step 659, the absolute position of the physical object obtained in step 655 and the absolute position of the augmented reality viewer's camera obtained in step 651 used to determine the relative position of the augmented reality viewer's camera relatively to the physical object. In step 663, the camera of the augmented reality viewer captures an image with the physical object in its field of view. In step 665, a model of a virtual object, such as the pointers and text of FIGS. 5B+5C, is retrieved from memory, and step 667 renders an image of the physical object, augmented by the virtual object according to the current relative position of the augmented reality viewer's camera relatively to the physical object calculated in step 659.”  
	Thus, the tracker on both the device and real object allows for augmenting/aligning the virtual model of the real object onto the real object.)
The system of claim 4, wherein the computer is configured to perform real- time adjustment processing comprising visually positioning the video capture system in a relative position to the real object such that the captured image is aligned with the three-dimensional model using image processing of the captured image.  (paragraph [0055] reciting “… In step 651, the absolute position of augmented reality viewer's 542 camera is obtained via tracker-tracking base communication. In step 655, the absolute position of the physical object is obtained via tracker as described above. In step 659, the absolute position of the physical object obtained in step 655 and the absolute position of the augmented reality viewer's camera obtained in step 651 used to determine the relative position of the augmented reality viewer's camera relatively to the physical object. In step 663, the camera of the augmented reality viewer captures an image with the physical object in its field of view. In step 665, a model of a virtual object, such as the pointers and text of FIGS. 5B+5C, is retrieved from memory, and step 667 renders an image of the physical object, augmented by the virtual object according to the current relative position of the augmented reality viewer's camera relatively to the physical object calculated in step 659.”  
	Thus, the tracker on both the device and real object allows for augmenting/aligning the virtual model of the real object onto the real object.)
15.	Regarding Claim 9 (New), Newman further discloses The non-transitory computer-readable medium of claim 6, wherein the real-time adjustment processing comprises visually positioning the video capture system in a relative position to the real object such that the captured image is aligned with the three- dimensional model using image processing of the captured image. (paragraph [0055] reciting “… In step 651, the absolute position of augmented reality viewer's 542 camera is obtained via tracker-tracking base communication. In step 655, the absolute position of the physical object is obtained via tracker as described above. In step 659, the absolute position of the physical object obtained in step 655 and the absolute position of the augmented reality viewer's camera obtained in step 651 used to determine the relative position of the augmented reality viewer's camera relatively to the physical object. In step 663, the camera of the augmented reality viewer captures an image with the physical object in its field of view. In step 665, a model of a virtual object, such as the pointers and text of FIGS. 5B+5C, is retrieved from memory, and step 667 renders an image of the physical object, augmented by the virtual object according to the current relative position of the augmented reality viewer's camera relatively to the physical object calculated in step 659.”  
	Thus, the tracker on both the device and real object allows for augmenting/aligning the virtual model of the real object onto the real object.)
16.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Todeschini and further in view of Tsuyoshi Ishikawa (U.S. Patent Application Publication No. 2019/0121441 A1).
17.	Regarding Claim 3 (Previously presented), Newman further discloses The method of claim 1, wherein, during the step of calculating the composite image by mixing, the synthesis image is applied on top of the captured image, (paragraph [0050] reciting “… FIG. 5C depicts alternative embodiment 530, where the augmented reality logic provides a see-through feature so that parts of the shoe that have previously been captured by the camera but are currently hidden by the hand, are shown by dotted lines on top of the hand while in the alternative of 5B they are just not shown. …”  	The capture image corresponds the shoe and hands, the synthesis image corresponds to mixing the 3D model graphical representation of the shoe with the actual shoe, and the composite image corresponds to the compositing of the synthesis with the hands with the 3D texture of the show emerging above/on top of the hands.)	While not explicitly disclosed by Newman and Todeschini, Ishikawa discloses the applied synthesis image having a transparency that is equal to a predetermined threshold. (paragraph [0117] reciting “In addition, as the information representing a state of the virtual object, for example, data indicating a value in accordance with at least one of transparency set for the virtual object, a value of a size such as an expansion ratio or a reduction ratio set for the virtual object, and a value indicating a degree of denseness of virtual objects within a set area is exemplified. …”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Newman and Todeschini with Ishikawa so that the transparency of the 3D model being overlaid on the hands in Newman is set to a threshold transparency level.  This is an obviously beneficial modification as the level should not entirely occlude the hand



Response to Arguments
18.	Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive.  The main argument is present on page 7 of the Remarks which argues that Newman and Todeschini, individually or in combination, fail teach, suggestion, or otherwise render obvious the limitations of claim 1, specifically the limitation “an initial step of recording a reference texture of the real object; … [and] generation of a synthesis image from the superimposed display on the captured image and from the three-dimensional model of the textured equipment, on the basis of the recorded texture, by replacing masked zones on the basis of the texture three-dimensional model”.  Examiner disagrees with this statement because Newman does disclose capturing texture date of a real object and using it to augmented the real object when a hand is masking parts of the object as viewed through a digital camera device. 
19.	On pages 7-8 of the Remarks, Applicants support their argument by citing to Newman’s paragraphs such as [0006], [0027] and [0049] as support that Newman actually teaches away or against using the outline of a capture shoe as texture to overlay on a show when the hand is blocking/occluding a portion of the shoe as viewed through a camera.  Paragraph [0006] is argued that camera are not relied upon, but Newman only uses camera to augment the shoe, not to track it.  The tracking is performed by a tracker that is placed on the shoe.  Furthermore, paragraph [0007] below paragraph [0006] discloses that augmented reality viewer with a back camera is needed for this invention.  Again, paragraph [0027] disclose using a tracker to calculate where to augmented the real world object with a virtual augmented image.  Lastly, paragraph [0049] discloses using a tracker on a show such that as the shoe moves, the .

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611